DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 11/19/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RICKY L MACK/           Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                             


                                                                                                                                                                                                       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et. al. (US 9244286) in view of Frey et. al. (US 8384691) in further view of Park et. al. (9207796).

Regarding claim 1 Evans teaches (fig. 28-29) an optical construction comprising:
a partial reflector (63) having visible light reflectance between about 25% to about 75% (col. 25 , lines 28-40);
an absorptive polarizer (130) disposed on the partial reflector (col. 25 ,lines 28-40). 
Evans does not teach a metal mesh disposed between the partial reflector and the absorptive polarizer.
Frey teaches a metal mesh layer (101; col. 7, lines 10-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.
Park teaches (fig. 2) a touch panel structure (400) below the absorptive polarizer (500) (col. 4, lines 14-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with the touch screen structure below the anti-reflective layer as taught by Park for the benefit of reduction of the transmission or reflection of natural light.

Regarding claim 2 Evans teaches (fig. 28-29) an optical construction where the partial reflector comprises a reflective polarizer, wherein pass axes of the absorptive polarizer and the reflective polarizer are within about 15 degrees of each other (col. 25, lines 28-40).

Regarding claim 4 Evans teaches (fig. 28-29) an optical construction except where the metal mesh comprises a square mesh.
Frey teaches where the metal mesh comprises a square mesh (See table 1: (col. 32)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 5 Evans teaches (fig. 28-29) an optical construction except where the metal mesh comprises a hexagonal mesh.
Frey teaches where the metal mesh comprises a hexagonal mesh (See table 1: (col. 32)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 6 Evans teaches (fig. 28-29) an optical construction except where the metal mesh comprises a random mesh.
Frey teaches where the metal mesh comprises a random mesh (col. 7, lines 51-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 7 Evans teaches (fig. 28-29) an optical construction except where the metal mesh comprises metal traces having a width between about 0.05 microns to about 10 microns.
Frey teaches where the metal mesh comprises metal traces having a width between about 0.05 microns to about 10 microns (See table 1: (col. 32)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 8 Evans teaches (fig. 28-29) an optical construction except where the metal mesh comprises metal traces having a thickness between about 0.05 microns to about 10 microns.
Frey teaches where the metal mesh comprises metal traces having a thickness between about 0.05 microns to about 10 microns (See table 1: (col. 32)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 9 Evans teaches (fig. 28-29) an optical construction except where the metal mesh comprises one or more of silver, aluminum, gold and palladium.
Frey teaches where the metal mesh comprises one or more of silver, aluminum, gold and palladium (See table 1: (col. 32)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 10 Evans teaches (fig. 28-29) an optical construction except where the one or more electrical connections to the metal mesh.
Frey teaches where the one or more electrical connections to the metal mesh (706; col. 17, lines 38-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 11 Evans teaches (fig. 28-29) an optical construction except where the metal mesh is configured to operate as a touch sensor.
Frey teaches where the metal mesh is configured to operate as a touch sensor (col. 7, lines 10-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 12 Evans teaches (fig. 28-29) an optical construction except where the metal mesh has a sheet resistance between about 0.01 and 109 ohms per square.
Frey teaches where the metal mesh has a sheet resistance between about 0.01 and 109 ohms per square (col. 11, lines 4-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 13 Evans teaches (fig. 28-29) an optical construction except where the metal mesh has a transmitted haze between about 0.2 and 5 percent.
Frey teaches where the metal mesh has a transmitted haze between about 0.2 and 5 percent (see table 1; col. 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a metal mesh layer as taught by Frey for the benefit of touch screen ability to the LC display.

Regarding claim 14 Evans teaches (fig. 28-29) a display system comprising a display disposed on the optical construction of claim 1 (col. 25, lines 28-40).

Regarding claim 15 Evans teaches (fig. 28-29) an optical construction where the display comprises a liquid crystal display (col. 25, lines 14-26).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et. al. (US 9244286) in view of Frey et. al. (US 8384691) in further view of Park et. al. (9207796) in further view of Sahouani et. al. (US 6538714).

Regarding claim 3 Evans teaches (fig. 28-29) an optical construction except where the reflective polarizer comprises a multilayer optical film.
Sahouani teaches where the reflective polarizer comprises a multilayer optical film (col. 11, lines 27-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the LC display as taught by Evans with a multilayer polarizer as taught by Sahouani for the benefit of greater control over polarization reflectance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872